

Execution Version

BOARD OBSERVATION AGREEMENT


This Board Observation Agreement (this “Agreement”), dated March 14, 2016, is
entered into among each of the Persons set forth on Schedule A hereto (the
“Purchasers”), Western Gas Partners, LP, a Delaware limited partnership (the
“Partnership”), Western Gas Holdings, LLC, a Delaware limited liability company
and the general partner of the Partnership (the “General Partner”), and Western
Gas Equity Partners, LP, a Delaware limited partnership and the sole member of
the General Partner (“WGP”). Each of the Purchasers, the Partnership, the
General Partner and WGP are referred to in this Agreement individually as a
“Party” and collectively as the “Parties.” Capitalized terms used but not
defined in this Agreement shall have the meaning given to such terms in the
Partnership Agreement (as defined below).
WHEREAS, the Purchasers entered into that certain Series A Preferred Unit
Purchase Agreement, dated February 24, 2016, with the Partnership (the “Purchase
Agreement”), pursuant to which the Partnership agreed to issue and sell to the
Purchasers, and the Purchasers agreed to purchase from the Partnership, an
aggregate of 14,030,611 Series A Preferred Units on the terms and subject to the
conditions set forth therein;
WHEREAS, pursuant to the Second Amended and Restated Agreement of Limited
Partnership of the Partnership, dated the date hereof (the “Partnership
Agreement”), the General Partner amended and restated the 2008 Agreement in
connection with the creation, authorization and issuance of the Series A
Preferred Units pursuant to the Purchase Agreement; and
WHEREAS, in connection with the issuance of the Series A Preferred Units to the
Purchasers pursuant to the Purchase Agreement, the Parties have agreed to set
forth certain rights related to the appointment of the Series A Board Observer
(as defined below) in accordance with the Partnership Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:
ARTICLE I
SERIES A BOARD OBSERVER
Section 1.01    Appointment of Series A Board Observer. Upon the occurrence of a
Series A Trigger Event, the Series A Preferred Unitholders, acting as a group
and by majority vote of the Outstanding Series A Preferred Units, shall have the
right, exercisable by the delivery of written notice to the General Partner, to
appoint one of Kevin McCarthy, James C. Baker, Gary Reaves or such other person
approved by WGP, with such approval not to be unreasonably withheld, to act as
an observer (the “Series A Board Observer”) with respect to the Board of
Directors of the General Partner (the “Board”); provided, however, that the
Series A Board Observer shall satisfy any applicable requirements regarding
meeting attendance as a board observer under applicable law and stock exchange
rules.



--------------------------------------------------------------------------------




Section 1.02    Rights of Series A Board Observer.
(a)    The Series A Board Observer appointed pursuant to Section 1.01 shall have
the following observation rights with regard to the Board:
(1)    the Series A Board Observer shall be entitled to attend (in person or
telephonically), solely in his or her capacity as an observer, all meetings
(both regular and special) of the Board and to listen to all telephonic meetings
of the Board;
(2)    the Series A Board Observer shall receive written notice of all meetings
(both regular and special) of the Board at the same time and in the same manner
as such notice is given to members of the Board;
(3)    the Series A Board Observer shall receive all documents, notices,
minutes, written materials and other information given to members of the Board
in connection with each Board meeting (collectively, “Materials”) at the same
time such Materials are given to members of the Board, whether or not the Series
A Board Observer is attending such meeting; and
(4)    if the Board proposes to take any action by written consent in lieu of a
meeting of the Board, the General Partner shall forward the form of such written
consent to the Series A Board Observer prior to its execution.
(b)    The rights of the Series A Board Observer set forth herein shall apply
only with respect to meetings, actions and Materials of the full Board and not
any committee thereof.
(c)    The Series A Board Observer shall have no voting rights or rights to
participate in Board discussions.
(d)    The Series A Board Observer shall not receive any compensation or
reimbursement of expenses in his or her capacity as an observer.
(e)    Notwithstanding anything in this Agreement to the contrary, (i) the
General Partner shall be entitled to withhold any information and exclude the
Series A Board Observer from any meeting, or any portion thereof, (A) that is an
executive session of the Board, or (B) that is reasonably determined by the
General Partner, in consultation with its legal advisor, to be necessary to
protect an attorney-client privilege; (ii) the Series A Board Observer shall
execute a confidentiality agreement substantially in the form attached hereto as
Exhibit A; and (iii) the Series A Board Observer shall agree to abide by the
terms of the General Partner’s insider trading policy as if the Series A Board
Observer were a member of the Board.
Section 1.03    Cessation of Observation Rights. Upon payment by the Partnership
of all Series A Unpaid Cash Distributions, the Series A Board Observer shall
cease to have observation rights resulting from such Series A Unpaid Cash
Distributions; provided, however, that the Series A Preferred Unitholders shall
have the right to appoint the Series A Board Observer pursuant to Section 1.01
upon the occurrence of a subsequent Series A Trigger Event.

2



--------------------------------------------------------------------------------




ARTICLE II
MISCELLANEOUS
Section 2.01    Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different Parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same agreement.
Section 2.02    Binding Effect. This Agreement shall be binding upon WGP, the
General Partner, the Partnership, each of the Purchasers and their respective
successors and permitted assigns. Except as expressly provided in this
Agreement, this Agreement shall not be construed so as to confer any right or
benefit upon any Person other than the Parties to this Agreement and their
respective successors and permitted assigns.
Section 2.03    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to the
conflicts of law rules of such state.
[Signature Pages Follows.]



3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.


 
WESTERN GAS PARTNERS, LP
 
By: Western Gas Holdings, LLC, its general partner
 
By: /s/ Benjamin M. Fink
 
Name: Benjamin M. Fink
Title: Senior Vice President, Chief Financial Officer
and Treasurer



 
WESTERN GAS HOLDINGS, LLC
 
By: /s/ Benjamin M. Fink
 
Name: Benjamin M. Fink
Title: Senior Vice President, Chief Financial Officer
and Treasurer



 
WESTERN GAS EQUITY PARTNERS, LP
 
By: Western Gas Equity Holdings, LLC, its general partner
 
By: /s/ Benjamin M. Fink
 
Name: Benjamin M. Fink
Title: Senior Vice President, Chief Financial Officer
and Treasurer


[Signature Page to Board Observation Agreement]



--------------------------------------------------------------------------------




 
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY
 
By: KA Fund Advisors, LLC, as Manager
 
By: /s/ James C. Baker
 
Name: James C. Baker
Title: Managing Director



 
KA WESTERN GAS HOLDINGS LLC
 
By: KA Fund Advisors, LLC, as Manager
 
By: /s/ James C. Baker
 
Name: James C. Baker
Title: Managing Director



 
KAYNE PREFERRED FUND LLC
 
By: /s/ James C. Baker
 
Name: James C. Baker
Title: Authorized Person



 
KAYNE ANDERSON MLP FUND, L.P.
 
By: Kayne Anderson Capital Advisors, L.P.,
as its General Partner
 
By: /s/ David Shladovsky
 
Name: David Shladovsky
Title: General Counsel



 
KAYNE SELECT MIDSTREAM RECOVERY FUND, L.P.
 
By: Kayne Anderson Capital Advisors, L.P.,
as its General Partner
 
By: /s/ David Shladovsky
 
Name: David Shladovsky
Title: General Counsel



 
KAYNE ANDERSON MIDSTREAM INSTITUTIONAL FUND, L.P.
 
By: Kayne Anderson Capital Advisors, L.P.,
as its General Partner
 
By: /s/ David Shladovsky
 
Name: David Shladovsky
Title: General Counsel




[Signature Page to Board Observation Agreement]

--------------------------------------------------------------------------------




 
KANTI (QP), L.P.
 
By: Kayne Anderson Capital Advisors, L.P.,
as its General Partner
 
By: /s/ David Shladovsky
 
Name: David Shladovsky
Title: General Counsel



 
KAYNE ANDERSON NON-TRADITIONAL INVESTMENTS, L.P.
 
By: Kayne Anderson Capital Advisors, L.P.,
as its General Partner
 
By: /s/ David Shladovsky
 
Name: David Shladovsky
Title: General Counsel



 
BELFER CAPITAL PARTNERS LP
 
By: Kayne Anderson Capital Advisors, L.P.,
as its Investment Manager
 
By: /s/ David Shladovsky
 
Name: David Shladovsky
Title: General Counsel



 
FR XIII WES Holdings LLC
 
By: /s/ Gary Reaves
 
Name: Gary Reaves
Title: Authorized Person




[Signature Page to Board Observation Agreement]

--------------------------------------------------------------------------------




Schedule A
Purchaser Name; Notice and Contact Information


Purchaser
Contact Information
KA Western Gas Holdings LLC
1800 Avenue of the Stars, 3rd Floor
Los Angeles, CA 90067
Attn: David Shladovsky
Email: dshladovsky@kaynecapital.com; jbaker@kaynecapital.com
 
 
Kayne Anderson Midstream Institutional Fund, L.P.
1800 Avenue of the Stars, 3rd Floor
Los Angeles, CA 90067
Attn: David Shladovsky
Email: dshladovsky@kaynecapital.com; jbaker@kaynecapital.com
 
 
Kayne Anderson MLP Fund, L.P.
1800 Avenue of the Stars, 3rd Floor
Los Angeles, CA 90067
Attn: David Shladovsky
Email: dshladovsky@kaynecapital.com; jbaker@kaynecapital.com
 
 
Massachusetts Mutual Life Insurance Company
1800 Avenue of the Stars, 3rd Floor
Los Angeles, CA 90067
Attn: David Shladovsky
Email: dshladovsky@kaynecapital.com; jbaker@kaynecapital.com
 
 
KANTI (QP), L.P.
1800 Avenue of the Stars, 3rd Floor
Los Angeles, CA 90067
Attn: David Shladovsky
Email: dshladovsky@kaynecapital.com; jbaker@kaynecapital.com
 
 
Belfer Capital Partners LP
1800 Avenue of the Stars, 3rd Floor
Los Angeles, CA 90067
Attn: David Shladovsky
Email: dshladovsky@kaynecapital.com; jbaker@kaynecapital.com
 
 
Kayne Preferred Fund LLC
1800 Avenue of the Stars, 3rd Floor
Los Angeles, CA 90067
Attn: David Shladovsky
Email: dshladovsky@kaynecapital.com; jbaker@kaynecapital.com
 
 


A-1



--------------------------------------------------------------------------------




Kayne Anderson Non-Traditional Investments, L.P.
1800 Avenue of the Stars, 3rd Floor
Los Angeles, CA 90067
Attn: David Shladovsky
Email: dshladovsky@kaynecapital.com; jbaker@kaynecapital.com
 
 
Kayne Select Midstream Recovery Fund, L.P.
1800 Avenue of the Stars, 3rd Floor
Los Angeles, CA 90067
Attn: David Shladovsky
Email: dshladovsky@kaynecapital.com; jbaker@kaynecapital.com
 
 
FR XIII WES Holdings LLC
600 Travis, Suite 6000
Houston, TX 77002
Attn: Gary Reaves
Email: greaves@firstreserve.com




A-2



--------------------------------------------------------------------------------




EXHIBIT A


[See attached]








--------------------------------------------------------------------------------

[______], 20[__]
Page 1

[______], 20[__]


[Applicable Series A Preferred Unitholder(s)]
[Series A Board Observer]
[Address]
[Address]


Confidentiality Agreement


Dear [________]:


In connection with the appointment by [applicable Series A Preferred
Unitholder(s)], pursuant to that certain Board Observation Agreement, dated
[______], 2016, among Western Gas Partners, LP (“WES”), Western Gas Holdings,
LLC (“WES GP”), Western Gas Equity Partners, LP (“WGP,” and collectively with
WES and WES GP, “Western Gas” or the “Disclosing Party”)), [Kayne Anderson] and
[First Reserve] (the “Board Observation Agreement”), of a Series A Board
Observer (as defined in the Board Observation Agreement), Western Gas has agreed
to disclose Confidential Material (as defined below) to [applicable Series A
Preferred Unitholder(s)] (together with the Series A Board Observer, the
“Recipient”) and your Related Parties (as defined below), subject to the terms
and conditions hereof. The Disclosing Party and the Recipient are referred to
herein as the “Parties,” and individually as a “Party.”


1.     Confidential Material, etc.     As a condition to, and in consideration
of, the furnishing of Confidential Material by the Disclosing Party or its
Related Parties to the Recipient and its Related Parties, except as otherwise
provided in this letter agreement (the “Agreement”), the Recipient agrees to
treat all Confidential Material provided to the Recipient and its Related
Parties pursuant to the Board Observation Agreement as confidential in
accordance with this Agreement and to take or abstain from taking certain other
actions as set forth herein. For purposes of this Agreement, “Confidential
Material” shall mean, with respect to the Disclosing Party, (i) all information,
whether written, oral, visual, electronically stored or otherwise, concerning
the Disclosing Party, its Related Parties and their business, operations,
condition (financial or otherwise), assets or liabilities, whether prepared by
the Disclosing Party, any of its Related Parties or otherwise, that has been or
will be furnished to the Recipient or any of its Related Parties, by or on
behalf of the Disclosing Party or any of its Related Parties pursuant to the
Board Observation Agreement, and includes all data, reports, interpretations,
forecasts, business plans and records, financial or otherwise, concerning the
Disclosing Party and any of its Related Parties that the Disclosing Party or any
of its Related Parties has provided or will provide to the Recipient or any of
its Related Parties pursuant to the Board Observation Agreement, and (ii) all
reports, analyses, notes, compilations, studies, interpretations or other
information or portions thereof prepared by or on behalf of the Recipient or any
of its Related Parties that contain, reflect or are based upon (in whole or in
part) any of the Confidential Material furnished to or obtained by the Recipient
or any of its Related Parties (the “Notes”). Notwithstanding the foregoing, the
term “Confidential Material” shall not include information that (a) is or
becomes available to the public other than as a result of a disclosure by the
Recipient or any of its Related Parties in violation of this Agreement,






--------------------------------------------------------------------------------

[______], 20[__]
Page 2

(b) was available to or was in the possession of the Recipient or its Related
Parties prior to disclosure by the Disclosing Party or any of its Related
Parties pursuant to the Board Observation Agreement and to the Recipient’s
knowledge is not otherwise subject to an obligation of confidentiality, (c)
becomes available to the Recipient or its Related Parties on a non-confidential
basis from a source other than the Disclosing Party or its Related Parties;
provided that, to the knowledge of the Recipient, the source of such information
was not bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality with the Disclosing Party or any of its
Affiliates with respect to such information or (d) was or is developed or
derived without the aid, application or use of the Confidential Material.


2.    Non-Disclosure.    The Recipient agrees that it shall hold and direct its
Related Parties to hold strictly confidential and not disclose or allow
disclosure of the Confidential Material to any other Person (other than a
Related Party of such Recipient, subject to the restrictions of this Paragraph
2), except in accordance with this Agreement, and further agrees that it shall
not use the Confidential Material other than in the exercise of the rights and
obligations set forth in the Board Observation Agreement. The Recipient agrees
that it shall not disclose any Confidential Material to any of the Related
Parties of the Recipient other than those Related Parties who have a need to
know such Confidential Material and have been advised of and instructed to
comply with the terms and conditions hereof. The term “Related Parties” means,
with respect to any Person, the Affiliates (direct or indirect) of such Person
and such Person’s and its Affiliates’ directors, officers, employees, members,
owners, partners (direct or indirect), investors, managers, agents, accountants,
legal counsel, financial and other advisors, consultants and representatives.
The Recipient agrees that it shall be responsible for any breach of the terms
and conditions of this Agreement by any of its Related Parties to whom it
disclosed Confidential Material and agrees to take reasonable measures to
restrain its Related Parties from prohibited or unauthorized disclosure or use
of the Confidential Material. The term “Person” shall mean any individual and
any corporation, limited liability company, partnership (limited or general),
joint venture, association, group, organization or other entity, as well as any
judicial, administrative, legislative, regulatory or self-regulatory body. The
term “Affiliate” shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such first Person, and the term “control” shall mean the power to direct the
management and policies of that Person, directly or indirectly, whether through
the ownership of voting securities, by contract, or otherwise.


3.    Accuracy of Confidential Material.     Neither the Disclosing Party nor
any of its Related Parties (i) has made or makes any representation or warranty,
expressed or implied, as to the accuracy or completeness of any Confidential
Material or (ii) shall have any liability whatsoever on any basis (including in
contract, tort, under federal or state securities laws or otherwise), and hereby
disclaims any liability of any nature whatsoever, to the Recipient and its
Related Parties relating to or resulting from the use of the Confidential
Material or any errors therein or omissions therefrom.


4.     Compulsory Disclosure.     In the event that the Recipient or, to the
knowledge of the Recipient, any of its Related Parties are requested or required
(by oral questions, interrogatories, requests for information or documents,
subpoena, civil investigation, demand, order or other legal,






--------------------------------------------------------------------------------

[______], 20[__]
Page 3

regulatory or administrative process or otherwise in connection with any
judicial, regulatory or administrative proceeding) to disclose (i) any
Confidential Material or (ii) any information relating to the opinion, judgment
or recommendation of any such Person concerning the Disclosing Party or any of
its Related Parties obtained by the Recipient in connection with its rights
under the Board Observation Agreement, the Recipient will, to the extent
permitted by law, promptly notify the Disclosing Party of such request or
requirement so that the Disclosing Party, at its sole expense, may seek an
appropriate protective order or waive compliance with the provisions of this
Agreement, and/or take any other mutually agreed action. If, in the absence of a
protective order or the receipt of a waiver hereunder, the Recipient or any of
its Related Parties are, on the advice of such Person’s internal legal counsel,
required to disclose such information, the Recipient or such Related Party may
disclose only that portion of the requested information that such Person’s legal
counsel advises that such Person is required to disclose. In any event, the
Recipient and its Related Parties will furnish only that portion of the
information, which is legally required and will, at the sole cost and expense of
the Disclosing Party, exercise commercially reasonable efforts to obtain
reliable assurance that confidential treatment will be accorded the information.
In addition, neither the Recipient nor any of its Related Parties will oppose
reasonable action by the Disclosing Party to obtain an appropriate protective
order or other reliable assurance that such confidential treatment will be so
accorded and the Recipient and its Related Parties shall, at the Disclosing
Party's sole expense, reasonably cooperate with the Disclosing Party to obtain
such order or other assurance. The Recipient and/or its Related Parties shall
have no obligation to comply with the notice or cooperation requirements of this
Paragraph 4 in the case of any regulatory audit or examination.


5.     Return of Confidential Material.    Upon receipt of written request from
the Disclosing Party, the Recipient will (and will direct its Related Parties
to) return or destroy all copies of the Confidential Material, including all
Notes; provided, that the Recipient and its Related Parties may retain any
electronic or written copies of Confidential Material as may be stored on its
electronic records storage system as a result of automated back-up systems or as
may be otherwise required by law, other regulatory requirements, or internal
document retention policies or as may be contained in board presentations or
minutes of board meetings of the Recipient or its Related Parties; provided,
further, that such Confidential Material remains subject to this Agreement.
Notwithstanding the return or destruction of such Confidential Material (or lack
thereof), the Recipient and its Related Parties will continue to be bound by
their obligations under this Agreement until its expiration according to its
terms. The return or destruction of such Confidential Material shall, upon the
request of the Disclosing Party, be confirmed in writing by the Recipient,
promptly following request.


6.    Remedies.     The Recipient agrees that the obligations and restrictions
contained in this Agreement are necessary and reasonable in order to protect the
confidentiality of the Confidential Material, that money damages may not be a
sufficient remedy for, and the Disclosing Party and its Related Parties may be
irreparably injured by, any breach of this Agreement by the Recipient or its
Related Parties, and that in addition to all other available remedies, the
Disclosing Party and its Related Parties shall be entitled to seek specific
performance and injunctive or other






--------------------------------------------------------------------------------

[______], 20[__]
Page 4

equitable relief as a remedy for any such breach (or threatened breach) of the
confidentiality and other provisions hereof by the Recipient or any of its
Related Parties without any requirement to secure or post a bond. In the event
of litigation arising out of this Agreement, if a court of competent
jurisdiction issues a final, non-appealable judgment, the non-prevailing party
in such litigation agrees to reimburse the prevailing party for its costs and
expenses (including reasonable attorney’s fees in obtaining such judgment).
Notwithstanding the foregoing, no Party shall be liable to the other Party
hereunder for, and such Party hereby waives any rights to, any indirect,
consequential, punitive or exemplary damages or losses arising out of any breach
by such Party or its Related Parties of any provision of this Agreement.


7.    Securities Laws.    The Recipient acknowledges and agrees that it is
aware, and that it shall make its Related Parties aware, of the restrictions
imposed by the securities laws of the United States on or regarding the purchase
and sale of securities by a Person possessing material non-public information
concerning the issuer of such securities, and on the communication of such
material non-public information to any other Person when it is reasonably
foreseeable that such Person is likely to purchase or sell such securities in
reliance on such information. The Recipient agrees that it will neither use nor
cause any other Person to use any such information in contravention of such
federal securities laws or any rules or regulations promulgated thereunder.


8.    No License.    Neither this Agreement, nor the disclosure of any
Confidential Material to the Recipient or its Related Parties, shall grant or be
construed to grant any license or other rights to the Recipient or its Related
Parties in any of the Confidential Material (other than the right to use the
Confidential Material as provided herein) and all such Confidential Material
shall remain the property of the Disclosing Party or its applicable Related
Parties.


9.    Term.    All rights and obligations of the Parties hereunder shall remain
in effect from the date hereof and shall terminate upon the date that is one (1)
year following the date on which the Recipient and its Related Parties no longer
have the right to appoint a Series A Board Observer in respect of a Series A
Trigger Event (as defined in the Board Observation Agreement) pursuant to
Section 1.03 of the Board Observation Agreement.


10.    Amendments and Waivers; Successors.    This Agreement contains the entire
agreement of the Parties with respect to the disclosure of Confidential
Material. All modifications of, waivers of and amendments to this Agreement or
any part hereof must be by written agreement signed by the Parties. Each Party
is intended to be benefited by this Agreement and each Party shall be entitled
to enforce this Agreement and to obtain for itself the benefit of any remedies
that may be available for the breach of this Agreement. It is further understood
and agreed that no failure or delay by either Party in exercising any right,
power or privilege under this Agreement shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise of any right, power or privilege under this Agreement. The Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors and assigns, and neither Party may assign or delegate this
Agreement or its rights or obligations hereunder without the prior written
consent of the other Party. Any such purported assignment in violation of this
Paragraph 10 shall be null and void.








--------------------------------------------------------------------------------

[______], 20[__]
Page 5

11.    Severability.    In the event that any provision or portion of this
Agreement is determined to be invalid or unenforceable for any reason, in whole
or in part, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by applicable law.


12.    Governing Law.    This Agreement and all controversies arising out of
this Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Texas, without giving effect to the principles of
conflicts of laws that would apply the laws of any state other than the laws of
the State of Texas.


13.    Counterparts.    This Agreement may be signed in one or more counterpart
originals, each of which shall constitute an original document. The Parties
agree that this Agreement can be executed via facsimile signatures or electronic
transmission of signatures in pdf format and, in each case, shall be binding on
the Parties with the same legal effect as a manually executed document.


[signature page follows]








--------------------------------------------------------------------------------

[______], 20[__]
Page 6



If you are in agreement with the foregoing, please so indicate by signing,
dating and returning one copy of this Agreement, which will constitute our
agreement with respect to the matters set forth herein.


Very truly yours,


 
Western Gas Holdings, LLC
 
By:                                           
 
Name:
Title:



 
Western Gas Partners, LP
 
By: Western Gas Holdings, LLC,
its general partner
 
By:                                           
 
Name:
Title:



 
Western Gas Equity Partners, LP
 
By: Western Gas Equity Holdings, LLC,
its general partner
 
By:                                           
 
Name:
Title:





Agreed to and accepted as of the date first written above.


[Applicable Series A Preferred Unitholder(s)]


By:
Name:
Title:


[Series A Board Observer]




                                                  




